         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 1 of 19
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     November 13, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

DESIRE MEBA, individually and on          §
behalf of similarly situated individuals, §
                    Plaintiff,            §
                                          §
v.                                        §                       CIVIL ACTION NO. 4:19-02740
                                          §
SONIC OF TEXAS, INC., et al.,             §
                    Defendants.           §


                                                 MEMORANDUM AND ORDER

             Before the Court in this Fair Labor Standards Act (“FLSA”) overtime case is

Plaintiffs Desire Meba’s, Ibrahim Brian Adams’s, and Arnaud Stephane Kaya

Bikindou’s (“Plaintiffs’”) Motion for Conditional Certification [Doc. # 54]

(“Motion”). Two groups of Defendants, Gulfgate Dodge Inc. d/b/a Gulfgate Dodge

Chrysler Jeep Inc., James Davis, and Allen Johnson (“the Gulfgate Defendants”) and

Sonic of Texas, Inc., Sonic–LS Chevrolet, LP, Sonic Houston JLR LP, and Sonic

Momentum VWA, L.P. (“the Sonic Defendants”), have responded. 1 Plaintiffs have




1
             Defendants Gulfgate Dodge Inc. d/b/a Gulfgate Dodge Chrysler Jeep Inc., James
             Davis, and Allen Johnson’s Response in Opposition to Plaintiffs’ Motion for
             Conditional Certification [Doc. # 55] (the “Gulfgate Response”); Defendants Sonic
             of Texas, Inc., Sonic – LS Chevrolet, LLC, Sonic Houston JLR, LLC, and Sonic
             Momentum VWA, LLC’s Response in Opposition to Plaintiffs’ Amended Motion
             for Conditional Certification [Doc. # 56] (the “Sonic Response”).


P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 2 of 19




not filed a reply, and the time for them to do so has elapsed. 2 Based on the parties’

briefing, pertinent matters of record, and relevant legal authority, the Court grants

in part Plaintiffs’ Motion.

I.           BACKGROUND

             A complete summary of this case’s factual background can be found in the

Court’s June 12, 2020 Memorandum and Order [Doc. # 47].

             Plaintiffs represent a putative class of porters, valets, car washers, detailers,

and shuttle drivers who were employed by Rascoa, LLC (“Rascoa”) and worked at

various car dealerships in the Houston area (the “Putative Class Members”). 3

Rascoa contracted with Sonic Automotive, Inc. (“Sonic Automotive”), a parent

company of several car dealerships, and Gulfgate Dodge Inc. (“Gulfgate Dodge”) to

provide services at those dealerships. 4

             Putative Class Members were issued uniforms and/or badges containing the

logo of the dealership to which they were assigned. 5 Plaintiffs claim that Rascoa,



2
             S.D. TEX. LOC. R. 7.4.
3
             Plaintiffs’ Third Amended Complaint [Doc. # 48] (“TAC”), at 1, 7-8. The
             paragraph numbering in Plaintiffs’ TAC restarts on page 15. For the sake of clarity,
             the Court cites to the relevant pages of the TAC, rather than specific paragraphs.
4
             Id. at 5-7, 56.
5
             Id. at 16-17; Affidavit of Desire Meba [Doc. # 30-8] (“Meba Aff.”), ¶¶ 5, 28,47, 64;
             Affidavit of Ibrahim Bryan Adams [Doc. # 30-9] (“Adams Aff.”), ¶¶ 4, 8, 24, 49.

                                                                  2
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 3 of 19




the dealerships, and their managers were joint employers of the Putative Class

Members with joint authority to hire and fire Putative Class Members, joint

supervisory control over Putative Class Members’ work schedules and conditions of

employment, joint control over the rates and method of payment, and joint control

over employment records. 6

             Rascoa issued invoices to the other Defendants for Putative Class Members’

work. 7 Plaintiffs have presented evidence that Defendants reviewed the invoices,

which reflected on their face that Putative Class Members routinely worked more

than 40 hours per week but were not paid overtime. Defendants nevertheless issued

payment to Rascoa in the amounts invoiced. 8

             Plaintiffs and Putative Class Members present evidence that they were paid in

cash, did not receive pay stubs, and were not paid overtime or minimum wage. 9




6
             TAC at 6, 16-17; Meba Aff. ¶¶ 18-24, 30-32, 41-42, 59-60, 79; Adams Aff. ¶¶ 10,
             20, 25, 51-52, 61.
7
             Id. at 8-9; Invoices from Rascoa to Gulfgate [Doc. # 30-7]; Invoices from Rascoa
             to Lone Star Chevrolet [Doc. # 30-10]; Invoices from Rascoa to Sonic Houston JLR,
             LLC [Doc. # 30-11].
8
             Id.; see also Payments from Sonic Automotive to Rascoa [Doc. # 30-12].
9
             TAC at 7, 57-58; Meba Aff. ¶¶ 13-14, 36-37, 54-55, 73-74; Adams Aff. ¶¶ 14-15,
             29-30, 39-40, 56-57, 65.

                                                                  3
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 4 of 19




Plaintiffs claim the Defendant dealerships kept records of Putative Class Members’

working hours and pay, and were aware of these FLSA violations. 10

             Desire Meba filed this collective action suit against the dealerships and their

managers on July 25, 2019 for failure to pay overtime and failure to pay minimum

wage in violation of the FLSA. 11 Meba filed a First Amended Complaint on

October 21, 2019, adding Rascoa and its officer, Seddik Belmamoun, as

defendants. 12 On May 1, 2020, Meba moved for conditional certification of the class

defined in the First Amended Complaint. 13 On May 11, 2020, Meba sought leave to

file a Second Amended Complaint, which the Court granted. 14 Plaintiffs filed their



10
             TAC at 16-17, 22, 25, 28, 54, 59-60; 14-15; Meba Aff. ¶¶ 9-10, 33-34, 51-52, 69-
             70; Adams Aff. ¶¶ 12-13, 27-28, 54-55.
11
             Plaintiff’s Original Complaint [Doc. # 1].
12
             Plaintiff’s First Amended Complaint [Doc. # 9].
13
             Plaintiffs have incorporated into their Motion the arguments and authorities in their
             earlier motion to certify the class defined in their First Amended Complaint. Motion
             at 2.
14
             Motion for Leave to File a Second Amended Complaint [Doc. # 36]. Plaintiffs
             sought to add claims for violations of state law and FLSA recordkeeping
             requirements, named Ibrahim Brian Adams and Stephane Kaya as new plaintiffs,
             and named Sonic Automotive as a new defendant. The Court granted Meba’s
             motion in part and ordered him to file a third amended complaint adding Ibrahim
             Brian Adams and Stephane Kaya as plaintiffs and Sonic Automotive as a defendant.
             June 12, 2020 Memorandum and Order [Doc. # 47]. The Court found Meba’s
             proposed additional claims for violations of state law and FLSA recordkeeping
             requirements were futile and denied Meba’s request for leave to add those claims.
             See id.

                                                                  4
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 5 of 19




Third Amended Complaint on July 3, 2020. The Third Amended Complaint adds

Ibrahim Brian Adams and Stephane Kaya as Plaintiffs and Sonic Automotive as well

as 13 other Sonic entities as Defendants. 15

             Plaintiffs now seek conditional certification of this case as a collective action.

Plaintiffs request that the Court conditionally certify a putative class of:

             Any individuals employed and/or paid by Rascoa, LLC, Seddik
             Belmamoun, or any entity owned or controlled by Seddik Belmamoun
             who were assigned by Rascoa, LLC, Seddik Belmamoun, any entity
             owned or controlled by Seddik Belmamoun, and/or any employees of
             Seddik Belmamoun to perform work at: any dealership pursuant to the
             Supply/Service Agreement between Sonic Automotive, Inc. and
             Rascoa, LLC after July 25, 2016, or at Gulfgate Dodge, Inc. after
             July 25, 2016. 16

II.          LEGAL STANDARD

             Section 216(b) of the FLSA provides a private right of action for employees

against employers who violate the Act. Similarly situated employees may “opt-in”

to a suit under § 207(a) and proceed as a collective. “Courts recognize two methods

for determining whether to certify a collective action on a conditional basis or



15
             Id. The Sonic entities added as Defendants in the TAC are: Sonic Automotive, Inc.;
             Sonic Automotive 4701 I-10 East, TX, LLC; Sonic Automotive of Texas, LLC;
             Sonic Momentum B, LLC; Sonic – Clear Lake Volkswagen, LLC; Sonic – Jersey
             Village Volkswagen, LLC; Sonic Automotive – 3401 N. Main, TX, LLC; Philpott
             Motors, LTD.; Sonic Momentum JVP, LLC; Sonic Houston LR, LLC; Sonic –
             Houston V, LLC; Sonic Advantage PA, LLC, Sonic LS, LLC; and Sonic
             Automotive of Nevada, Inc.
16
             Motion at 3 (the “Putative Class Members”).

                                                                  5
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 6 of 19




authorize notice to similarly situated employees: the spurious class action Shushan

approach, or the two-step Lusardi approach.” Hernandez v. Helix Energy Solutions

Grp., Inc., No. H-18-1588, 2018 WL 6067293, at *2 (S.D. Tex. Nov. 20, 2018)

(Rosenthal, J.).                     The Fifth Circuit has not determined which method is more

appropriate, but district courts in the Fifth Circuit “have uniformly used [the Lusardi

approach] to determine whether a collective [action] should be certified under the

FLSA.” Johnson v. Big Lots Stores, Inc., No. 04-3201, 2007 WL 5200224, at *3

(E.D. La. Aug. 21, 2007); see also Acevedo v. Allsup’s Convenience Stores, Inc.,

600 F.3d 516, 519 (5th Cir. 2010) (noting that neither method has been formally

adopted); Sandoz v. Cingular Wireless, 553 F.3d 913, 915 n.2 (5th Cir. 2008)

(observing that most cases proceed using the two-step Lusardi approach).

             “The first step of the Lusardi analysis, the notice stage, requires a minimal

showing by the plaintiff that (1) there is a reasonable basis for crediting the assertions

that aggrieved individuals exist, (2) those aggrieved individuals are similarly

situated to the plaintiff in relevant respects given the claims and defenses asserted,

and (3) those individuals want to opt in to the lawsuit.” Hernandez, 2018 WL

6067293, at *2. In this first step, the district court makes a decision—usually based

only on the pleadings and any affidavits which have been submitted—whether notice

of the action should be given to potential class members. Because the court has

minimal evidence, this conditional certification determination is usually made using

                                                                  6
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 7 of 19




a fairly lenient standard. If the district court conditionally certifies the class, putative

class members are given notice and the opportunity to opt-in. Mooney v. Aramco

Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995), overruled on other grounds by

Desert Palace v. Costa, 539 U.S. 90 (2003). Courts do not review the underlying

merits of the action at the notice stage. See McKnight v. D. Hous., Inc., 756

F. Supp. 2d 794, 802 (S.D. Tex. 2010). “[T]he sole consequence of conditional

certification is the sending of court-approved written notice to employees, who in

turn become parties to a collective action only by filing written consent with the

court.” Shaw v. Jaguar Hydrostatic Testing, LLC, No. 2:15-CV-363, 2017 WL

3866424, at *3 (S.D. Tex. Sept. 5, 2017). 17

             Although motions for conditional certification are subject to a “fairly lenient

standard,” Mooney, 54 F.3d at 1214, the court may deny a motion for conditional

certification if the action arises from “circumstances that are personal to the plaintiff,

and not from any generally applicable rule, policy, or practice.” England v. New

Century Fin. Corp., 370 F. Supp. 2d 504, 507 (M.D. La. 2005). A court may modify



17
             The second, more searching stage of the Lusardi analysis is typically precipitated
             by a motion for decertification by defendants. “If the claimants are similarly
             situated, the district court allows the representative action to proceed to trial. If the
             claimants are not similarly situated, the district court decertifies the class, and the
             opt-in plaintiffs are dismissed without prejudice.” Mooney, 54 F.3d 1207 at 1214.
             Only at the decertification stage do district courts look to the underlying merits of
             the action. See Nieddu v. Lifetime Fitness, Inc., 977 F. Supp. 2d 686, 690 (S.D. Tex.
             2013).

                                                                  7
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 8 of 19




a plaintiff’s proposed FLSA collective action class definition if the “proposed class

action definition does not encompass only ‘similarly situated’ employees.” Dreyer

v. Baker Hughes Oilfield Operations, Inc., No. H-08-1212, 2008 WL 5204149, at *3

(S.D. Tex. Dec. 11, 2008) (citing Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930,

931–32 (5th Cir. 2005)).

III.         DISCUSSION

             Plaintiffs request that the Court conditionally certify a collective action of

Putative Class Members and approve the sending of notice to the class. The Court

first considers Plaintiffs’ request to conditionally certify a class of Putative Class

Members.

             A.           Conditional Certification

             Plaintiffs argue that conditional certification is proper because they have

shown that (1) other aggrieved individuals exist, (2) those individuals are similarly

situated to Plaintiffs in relevant respects given the claims and defenses asserted, and

(3) those individuals want to opt in to this suit. Defendants argue that conditional

certification is not appropriate because Plaintiffs cannot show that Putative Class

Members were victims of a single policy or plan that violated the law or that Putative




                                                                  8
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
         Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 9 of 19




Class Members are similarly situated. 18 The Sonic Defendants also argue that

Plaintiffs have not shown that other individuals want to opt in to this lawsuit. 19

                          1.           Whether Other “Aggrieved Individuals” Exist

             To satisfy the first element of the conditional collective action certification

test, Plaintiffs must show that “it is reasonable to believe that there are other

aggrieved employees who were subject to an allegedly unlawful policy or plan.”




18
             Sonic Response at 7-8; Gulfgate Response at 5-8. Defendants also raise various
             jurisdictional and standing arguments. Sonic Response at 13-16; Gulfgate Response
             at 6-8. Defendants’ standing and jurisdiction arguments do not affect whether
             conditional certification is appropriate. Plaintiffs’ proposed class definition is
             limited to individuals employed by Rascoa, Seddik Belmamoun, or entities they
             controlled. Plaintiffs’ standing is not disputed as to these Defendants, and any future
             dismissal of other Defendants will not change the pool of individuals eligible to opt
             in to this collective action.

             Furthermore, all of the cases cited by Defendants in support of these arguments
             involved motions to dismiss or for summary judgment. Plaintiffs’ Motion for
             Conditional Certification is not the appropriate procedural vehicle to raise these
             issues. See Whittenberg v. Centene Co. of Tex., L.P., No. 20-CV-00353-DAE, 2020
             WL 3578317, at *5 (W.D. Tex. July 1, 2020) (“Defendants’ response to Plaintiffs’
             motion for certification raises a number of additional arguments and issues, such as
             personal jurisdiction and standing. The Court need not address these arguments in
             the context of Plaintiffs’ certification motion, which is not the appropriate
             procedural vehicle to raise these issues.”). Defendants must file appropriate Rule
             12 motions if they wish to pursue these issues. See, e.g., Ivery v. RMH Franchise
             Corp., 280 F. Supp. 3d 1121, 1127-29 (N.D. Ill. 2017) (granting in part plaintiff’s
             motion for conditional certification and granting defendants’ partial motion to
             dismiss a defendant for lack of standing); Heuberger v. Smith, No. 3:16-CV-386-
             JD-JEM, 2017 WL 3923271, at *15 (N.D. Ind. Sep. 7, 2017) (same).


19
             Sonic Response at 13-15.

                                                                  9
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 10 of 19




Heeg v. Adams Harris, Inc., 907 F. Supp. 2d 856, 862 (S.D. Tex. 2012); see also

Macias v. Catapult Painting, LLC, No. H-19-4856, 2020 WL 6253589, at *3 (S.D.

Tex. Oct. 22, 2020) (Rosenthal, J.).

             Plaintiffs argue that Putative Class Members were victims of a common policy

or practice because they all worked for Rascoa and performed similar work at car

dealerships pursuant to agreements between Rascoa and Defendants. Under the

agreement between Rascoa and Sonic Automotive (the “Sonic Master Agreement”),

Sonic Automotive paid Rascoa a flat rate for identified services and an hourly rate

for other services rendered by Putative Class Members. 20 For example, Rascoa

charged Sonic Automotive $70 for each full-service detail performed by Putative

Class Members and $11.95 for each hour Putative Class Members worked as

valets. 21 The pricing schedule in the Sonic Master Agreement explicitly stated that

it did not provide for overtime. 22 The Sonic Master Agreement gave individual

dealerships the ability to control Putative Class Members’ schedules and select the

type of work they would perform from a menu of services and associated prices. 23



20
             See Supply/Service Agreement between Sonic Automotive and Rascoa LLC [Doc.
             # 48-6] (the “Sonic Master Agreement”), at 10.
21
             Sonic Master Agreement at 10.
22
             Id.
23
             Id. ¶¶ 1-2.

                                                                  10
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 11 of 19




Defendants scheduled Putative Class Members to work more than 40 hours per week

and approved invoices reflecting that Putative Class Members worked more than 40

hours per week without being paid overtime. 24

             Plaintiffs have not produced any agreement between Rascoa and the Gulfgate

Defendants.                   However, Plaintiff Desire Meba, who worked at several Sonic

dealerships and at Gulfgate Dodge, submitted an affidavit showing that his

employment conditions at Gulfgate Dodge were nearly identical to those at the Sonic

dealerships. 25 Meba was assigned to Gulfgate Dodge by the same individual who

assigned him to Sonic dealerships. 26 While assigned to Gulfgate Dodge, Meba

worked for Rascoa, the same company he worked for while assigned to Sonic

dealerships. 27 While working at Gulfgate Dodge, Meba had the same job title

(Porter/Valet), had the same job duties (driving, parking, fueling, valeting, and

washing vehicles), worked approximately the same schedule (60 hours per week),

and was paid the same way (an envelope of cash) as at Sonic dealerships. 28 Plaintiffs


24
             See Meba Aff. ¶¶ 10-14, 34-37, 52-54, 70-74; Adams Aff. ¶¶ 13-15, 28-30, 38-40,
             55-57, 64-65; Invoices from Rascoa to Lone Star Chevrolet [Doc. # 30-10]; Invoices
             from Rascoa to Sonic Houston JLR, LLC [Doc. # 30-11].
25
             Meba Aff. ¶¶ 45-61.
26
             Id. ¶ 45.
27
             Id. ¶¶ 45-61.
28
             Id. ¶¶ 46, 52, 54.

                                                                  11
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 12 of 19




have also submitted invoices from Rascoa to Gulfgate Dodge showing Putative

Class Members regularly worked more than 40 hours per week at Gulfgate Dodge

but that Gulfgate Dodge did not pay for their overtime. 29 This evidence indicates

that the agreement between Gulfgate Dodge and Rascoa was similar in relevant

respects to the Sonic Master Agreement. The Court finds that Plaintiffs have

presented ample evidence supporting a reasonable inference that “there are other

aggrieved employees who were subject to an allegedly unlawful policy or plan.”

Heeg, 907 F. Supp. 2d at 862.

             Defendants also argue that Plaintiffs cannot show they were subject to an

illegal common policy because the agreements between Rascoa Defendants were not

unlawful. 30 Defendants claim that a similar theory was rejected in Xavier v. Belfour

USA Group, 585 F. Supp. 2d 873 (E.D. La. 2008), where the District Court found

that a company’s use of subcontractors to supply labor was not a “a single

[defendant] decision, policy or plan that violated the law.” Id. at 878. Xavier is

distinguishable for several reasons. First, important to the court’s finding in that

case was the fact that plaintiffs “submit[ted] no evidence demonstrating that

[defendant] controlled the work of the laborers such that it can be held to be the




29
             Invoices from Rascoa to Gulfgate Dodge [Doc. # 30-7].
30
             Gulfgate Response at 4; Sonic Response at 6.

                                                                  12
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 13 of 19




direct employer of the named plaintiffs or the potential opt-in plaintiffs.” Id. at 879.

In contrast, Plaintiffs in the case at bar have submitted evidence showing that

Defendants controlled the work of Putative Class Members and were Putative Class

Members’ joint employers. 31 The Xavier court also found that the plaintiffs in that

case had not shown the existence of a common policy or practice because the

proposed class members worked for 2,100 subcontractors at different job sites in at

least 42 states. Id. at 880. Here, in contrast, Plaintiffs and Putative Class Members

worked for a single contractor at a handful of work sites in Texas. Plaintiffs have

met their burden to show that there are other aggrieved employees who were subject

to an allegedly unlawful policy or plan by Defendants.

                          2.           Whether Putative Class Members Are Similarly Situated

             Potential class members are considered similarly situated to the named

plaintiff if they are “similarly situated in terms of job requirements and similarly

situated in terms of payment provisions.” Ryan v. Staff Care, Inc., 497 F. Supp. 2d

820, 825 (N.D. Tex. 2007) (citing Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562,

1567–68 (11th Cir. 1991)). “The ‘similarly situated’ requirement of § 216(b) is

more elastic and less stringent than the requirements found in Rule 20 (joinder) and




31
             Meba Aff. ¶¶ 18-24, 30-32, 41-42, 59-60, 79; Adams Aff. ¶¶ 10, 20, 25, 51-52, 61;
             see also June 12, 2020 Memorandum and Order at 7-8 (finding that Defendants were
             joint employers with respect to Meba).

                                                                  13
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 14 of 19




Rule 42 (severance), so a unified policy, plan, or scheme of discrimination may not

be required to satisfy the more liberal ‘similarly situated’ requirement of § 216(b).”

Macias, 2020 WL 6253589, at *3 (cleaned up) (quoting Grayson v. K Mart Corp.,

79 F.3d 1086, 1095 (11th Cir. 1996)). “Though the positions must be similar, they

need not be identical. However, if the job duties among the putative class members

vary significantly, class certification should be denied.” Avila v. SLSCO, Ltd., No.

3:18-cv-00426, 2020 WL 1891691, at *3 (S.D. Tex. Feb. 10, 2020) (citing Heeg,

907 F. Supp. 2d at 862). “Geographic commonality is not necessary to meet the

‘similarly situated’ requirement for an FLSA collective action; instead the focus is

on whether the employees were impacted by a common policy.”                   Vargas v.

Richardson Trident Co., Civ. No. H–09–1674, 2010 WL 730155, at *6 (S.D. Tex.

Feb. 22, 2010).

             Defendants argue that Putative Class Members are not similarly situated for

essentially the same reasons they claim Putative Class Members are not victims of a

common policy or practice. Defendants claim that Putative Class Members are not

similarly situated because they worked for different dealerships at different locations

and performed different duties. 32




32
             Sonic Response at 2; Gulfgate Response at 5.

                                                                  14
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 15 of 19




             The Court concludes that Plaintiffs have made a preliminary showing that

Putative Class Members are similarly situated. Plaintiffs have shown that Putative

Class Members had the same basic job requirements and were subject to the same

unlawful policy or plan regardless of the dealerships they worked at. 33 As a result,

Plaintiffs have demonstrated that they are similarly situated to Putative Class

Members. 34 No more is required at this preliminary stage.

                          3.           Whether Similarly Situated Individuals Want to Opt In

             Several courts have held that plaintiffs seeking conditional certification need

not present evidence that other class members are interested in joining the suit. 35


33
             Meba Aff. ¶¶ 10-14, 34-37, 52-54, 70-74; Adams Aff. ¶¶ 13-15, 28-30, 38-40, 55-
             57, 64-65; see also Invoices from Rascoa to Gulfgate [Doc. # 30-7] (showing
             Putative Class Members were not paid overtime); Invoices from Rascoa to Lone
             Star Chevrolet [Doc. # 30-10] (same); Invoices from Rascoa to Sonic Houston JLR,
             LLC [Doc. # 30-11] (same).
34
             See, e.g., Martinez v. Mobilelink, No. 4:20-CV-1149, 2020 WL 6075639, at *4
             (S. D. Tex. Oct. 15, 2020) (conditionally certifying class of assistant managers at 12
             different locations across six states where plaintiffs presented uncontroverted
             evidence of a company-wide illegal policy and “plaintiffs’ shared job titles and the
             similar tasks that they purportedly performed establish a sufficient factual nexus to
             bind them together.”); Chapman v. LHC Grp., Inc., 126 F. Supp. 3d 711, 720 (E.D.
             La. 2015) (“Plaintiffs need not be identically situated, and even plaintiffs who
             operate in different geographical locations and under different managers and
             supervisors may be deemed similarly situated in some circumstances, such as when
             they share similar job titles and responsibilities.”); Ryan, 497 F. Supp. 2d at 825
             (conditionally certifying company-wide class where “[t]he affidavits of the
             plaintiffs establish[ed] that the potential class members had (or have) the same job
             requirements and pay provisions as the named plaintiffs.”).
35
             See, e.g., Argo v. Precision Drilling Co., LP, No. 4:15-CV-00604, 2015 WL
             9319233, at *1 (S.D. Tex. Dec. 23, 2015); Jones v. Cretic Energy Servs., LLC, No.

                                                                  15
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 16 of 19




These courts reason that requiring a plaintiff to demonstrate that others wish to join

a lawsuit before notice is issued “creates a ‘chicken and egg’ problem,” Gibson,

2011 WL 2837506, at *7, and is “at odds with the Supreme Court’s command that

the FLSA be liberally construed . . . .” Dreyer, 2008 WL 5204149, at *3. Courts

that do require a plaintiff to present some evidence that other employees wish to opt

in find that this requirement is “easily satisfied if there is some evidence that others

are likely to want to join the litigation.” Pierce v. Apache Corp., No. H-18-1803,

2019 WL 338129, at *4 (S.D. Tex. Jan. 28, 2019). However, those courts “require

more than a plaintiff’s self-serving conclusory affidavit that fails to identify specific

individuals that would want to join the suit.” Id

             The Court need not decide at this time whether a plaintiff must present some

evidence that other employees wish to opt in in order to conditionally certify an

FLSA collective action. Assuming this requirement does apply, Plaintiffs have met

it. Plaintiffs Desire Meba and Ibrahim Adams state in their affidavits that they are

aware of Putative Class Members that they believe would join a collective action. 36

Additionally, two Putative Class Members have already filed consents to join this



             H-15-0051, 2015 WL 8489978, at *4 (S.D. Tex. Dec. 9, 2015); Gibson v. NCRC,
             Inc., No. H-10-1409, 2011 WL 2837506, at *7 (S.D. Tex. July 18, 2011); Dreyer v.
             Baker Hughes Oilfield Operators, Inc., No. H-08-1212, 2008 WL 5204149, at *3
             (S.D. Tex. Dec. 11, 2008).
36
             Meba Aff. ¶¶ 17, 40, 58, 78; Adams Aff. ¶ 18, 34, 43, 60, 67.

                                                                  16
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 17 of 19




collective action even though notice has not been issued. 37 The Court concludes that

Plaintiffs have met the “lenient standard” for conditional certification. Mooney, 54

F.3d at 1214.

             B.           Notice
             Plaintiffs request that the Court allow them to send the proposed notice form

attached to their Motion to Putative Class Members. 38 Plaintiffs also request that

the Court grant them “additional time to locate and identify putative class

members.” 39 Defendants have not directly responded to Plaintiffs’ proposed notice

form or to Plaintiffs’ request for additional time to locate and identify Putative Class

Members.

             Plaintiffs and Defendants shall promptly confer in good faith to negotiate the

form and content of proposed notices to Putative Class Members. Plaintiffs and

Defendants shall also confer regarding what, if any, discovery is appropriate so that

Plaintiffs may identify and contact Putative Class Members.                 Plaintiffs and

Defendants shall file within 14 days of entry of this Memorandum and Order a status

report including any agreed proposed notice forms, any agreements regarding



37
             Consent to Join Collective Action by Zoe Ndomba [Doc. # 57]; Consent to Join
             Collective Action by Marthin Ngouem [Doc. # 57-1].
38
             See Proposed Notice [Doc. # 54-1].
39
             Motion at 12.

                                                                  17
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 18 of 19




discovery of Putative Class Members’ identities and contact information, a proposed

schedule for notice-related discovery and the sending of notice, and the parties’

positions as to any notice-related disagreements.

IV.          CONCLUSION

             Plaintiffs have met their lenient burden to show that conditional certification

is appropriate. Defendants’ arguments regarding standing and jurisdiction are not

appropriately considered in the context of Plaintiffs’ Motion for Conditional

Certification and do not affect the scope of Plaintiffs’ proposed class. It is therefore

             ORDERED that Plaintiffs’ Motion for Conditional Certification [Doc. # 54]

is GRANTED in part. The Court conditionally certifies a collective action class

of:

             Any individuals employed and/or paid by Rascoa, LLC, Seddik
             Belmamoun, or any entity owned or controlled by Seddik Belmamoun
             who were assigned by Rascoa, LLC, Seddik Belmamoun, any entity
             owned or controlled by Seddik Belmamoun, and/or any employees of
             Seddik Belmamoun to perform work at: any dealership pursuant to the
             Supply/Service Agreement between Sonic Automotive, Inc. and
             Rascoa, LLC after July 25, 2016, or at Gulfgate Dodge, Inc. after July
             25, 2016.

Plaintiffs’ Motion for Conditional Certification [Doc. # 54] is otherwise DENIED.
It is further
             ORDERED that the parties must confer promptly in good faith to negotiate

the form and schedule of proposed notice(s) to Putative Class Members and the

scope and timing of notice-related discovery, if any. It is further

                                                                  18
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
       Case 4:19-cv-02740 Document 59 Filed on 11/13/20 in TXSD Page 19 of 19




             ORDERED that the parties must file within fourteen (14) days of this Order

a joint status report: (1) attaching copies of agreed proposed notices to Putative Class

Members, with redlined versions reflecting any disagreements; (2) addressing a

schedule regarding notice-related discovery; and (3) specifying a proposed schedule

for sending notice to the Putative Class Members.

             SIGNED at Houston, Texas, this 13th day of November, 2020.




                                                                                NAN Y F. ATLAS
                                                                       SENIOR UNI   STATES DISTRICT JUDGE




                                                                  19
P:\ORDERS\11-2019\2740ConditionalCertification.docx 201112.1146
